DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 14-16, filed 12/02/2020, with respect to the 102(a)(1) rejection have been fully considered and are persuasive.  The 102(a)(1) rejection of claims 1, 15, and 26 has been withdrawn. 
Applicant’s arguments, see pages 14-16, filed 12/02/2020, with respect to the 103 rejection have been fully considered and are persuasive.  The 103 rejection of claim 24 has been withdrawn. 

Claim Objections
Claims 22 and 24 are objected to because of the following informalities:  
Claim 22, lines 2-3, “wherein the image shows a positional relation and the shapes of the at least two structures”. This claim element contains superfluous language as the positional relation is already established in claim 1. It is suggested that the claim element be amended to recite “wherein the image further shows a positional relation and the shapes of the at least two structures”.
Claim 24, line 5, recites “in a heart” and line 7, recites “in the heart of a subject”. In order to use consistent language throughout the claim, it is suggested that line 5 be amended to “in a heart of a subject”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-5,8-15,18-26 and 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 is indefinite for the following reasons:
Lines 12 and 24, recite “generate analysis results for each of the at least two structures” and “the analysis results include a three-dimensional analysis image and a polar map image”, respectively. These claim elements are indefinite as it is unclear if the claimed invention has each structure with its own three-dimensional analysis image and polar map image or if the claimed invention has one structure with an analysis result in the form of a three-dimensional analysis image and a second structure in the form of a polar map image.
Examiner suggests that the claim element in line 24 be amended to “the analysis results, for each of the two structures, includes 
Lines 10-11, recite “analyze image data as analysis targets which are the at least two structures in the heart of a subject, the image data being acquired by scanning the subject”. This claim element is indefinite as it is unclear if the “image data” is referring to the data of the image established in line 3 or is referring to data from some other image. Furthermore, if the “image data” is referring to the image in line 3, it is further unclear 
NOTE: Claim 23 indirectly depends upon claim 1. This claim does not inherent the 112(b) rejection as it establishes that the image data is volume data and the image is generated based on the volume data.
Line 23, recite “the image includes a three-dimensional schematic image”. This claim element is indefinite as it is unclear what it means by having an image that “includes” a three-dimensional schematic image. One possible interpretation is that the image itself is a three-dimensional schematic image. Another possible interpretation is that the image includes an additional image that is a three-dimensional schematic. 
Examiner suggests that the claim element be amended to “the image ”, if that is what is intended.

Claim 4 recites the limitation "the image in which a display aspect of an area corresponding to the analysis target" in lines 4-6.  There is insufficient antecedent basis for this limitation in the claim.
Examiner suggests that the claim element be amended to “the image such that a display aspect of an area corresponding to the analysis target”, if that is what is intended.

Claims 5, lines2-3, recites “the image is a three-dimensional image”. This claim element is indefinite as it is unclear how the “three-dimensional image” relates to the “three-dimensional schematic image” in claim 1. It is unclear if these two images are two different images or are the same. The claim element requires further clarity.

Claim 15 is indefinite for the following reasons:
Lines 8 and 23, recite “generate analysis results for each of the at least two structures” and “the analysis results include a three-dimensional analysis image and a polar map image”, respectively. These claim elements are indefinite as it is unclear if the claimed invention has each structure with its own three-dimensional analysis image and polar map image or if the claimed invention has one structure with an analysis result in the form of a three-dimensional analysis image and a second structure in the form of a polar map image.
Examiner suggests that the claim element in line 24 be amended to “the analysis results, for each of the two structures, includes 
Lines 6-7, recite “analyzing image data as analysis targets which are the at least two structures in the heart of a subject, the image data being acquired by scanning the subject”. This claim element is indefinite as it is unclear if the “image data” is referring to the data of the image established in line 2 or is referring to data from some other image. Furthermore, if the “image data” is referring to the image in line 2, it is further unclear how the “acquired by scanning the subject” in line 7 relates to the “acquiring an image” in line 2. I.e. it is unclear if the acquisition step is the same in lines 2 and 7 or are two separate acquisition steps.
Line 22, recite “the image includes a three-dimensional schematic image”. This claim element is indefinite as it is unclear what it means by having an image that “includes” a three-dimensional schematic image. One possible interpretation is that the image itself is a three-dimensional schematic image. Another possible interpretation is that the image includes an additional image that is a three-dimensional schematic. 
Examiner suggests that the claim element be amended to “the image ”, if that is what is intended.


Examiner suggests that the claim 18, lines 2-7, be amended to “wherein the processing circuitry is configured to further display a two-dimensional cross-sectional image of the heart as a moving image in accordance with a heart time phase based on the image data on the display, while concurrently displaying and the analysis results corresponding to the first structure and the analysis results corresponding to the second structure. 

Claim 19, lines 2-5, recite “wherein the processing circuitry is configured to further display a two-dimensional cross-sectional image of the heart obtained based on the image data on the display, and display the image and the two-dimensional cross-sectional image on the display as moving in accordance with a heart time phase”. This claim element is indefinite as it is unclear if these limitations are attempting to define some other display functionality or if this is a simply a repetition of the display of the image that is established in independent claim 1. Furthermore, it is unclear if the claim is attempting to establish that the two-dimensional cross-sectional image is to be displayed concurrently with the image.
Examiner suggests that the claim 19, lines 2-5, be amended to “wherein the processing circuitry is configured to further display a two-dimensional cross-sectional image of the heart as moving in accordance with a heart time phase while concurrently displaying the image 


Lines 6-7 and 19, recite “generate analysis results by analysis results by analyzing, with the left ventricle and the left atrium in the heart of a subject as analysis targets” and “the analysis results include a three-dimensional analysis image and a polar map image”, respectively. These claim elements are indefinite as it is unclear if the claimed invention has each of the left ventricle and the left atrium with its own three-dimensional analysis image and polar map image or if the claimed invention has one chamber with an analysis result in the form of a three-dimensional analysis image and one chamber in the form of a polar map image.
Examiner suggests that the claim element in line 19 be amended to “the analysis results, for each of the left ventricle and the left atrium, includes 
Lines 6-8, recite “generate analysis results by analyzing, with the left ventricle and the left atrium in the heart of a subject as analysis targets, image data acquired by scanning the subject”. This claim element is indefinite as it is unclear if the “image data” is referring to the data of the image established in line 3 or is referring to data from some other image. Furthermore, if the “image data” is referring to the image in line 3, it is further unclear how the “acquired by scanning the subject” in line 7-8 relates to the “acquiring an image” in line 3. I.e. it is unclear if the acquisition step is the same in lines 3 and 6-8 or are two separate acquisition steps.
NOTE: Claim 25 is indirectly depends upon claim 1. This claim does not inherent the 112(b) rejection as it establishes that the image data is volume data and the image is generated based on the volume data.
Line 18, recite “the image includes a three-dimensional schematic image”. This claim element is indefinite as it is unclear what it means by having an image that “includes” a three-dimensional schematic image. One possible interpretation is that the image itself is 
Examiner suggests that the claim element be amended to “the image is a three-dimensional schematic image”, if that is what is intended.

Claim 26 is indefinite for the following reasons:
Lines 9 and 24, recite “generate analysis results for each of the at least two structures” and “the analysis results include a three-dimensional analysis image and a polar map image”, respectively. These claim elements are indefinite as it is unclear if the claimed invention has each structure with its own three-dimensional analysis image and polar map image or if the claimed invention has one structure with an analysis result in the form of a three-dimensional analysis image and a second structure in the form of a polar map image.
Examiner suggests that the claim element in line 24 be amended to “the analysis results, for each of the two structures, includes 
Lines 7-8, recite “analyzing image data as analysis targets which are the at least two structures in the heart of a subject, the image data being acquired by scanning the subject”. This claim element is indefinite as it is unclear if the “image data” is referring to the data of the image established in line 3 or is referring to data from some other image. Furthermore, if the “image data” is referring to the image in line 3, it is further unclear how the “acquired by scanning the subject” in lines 7-8 relates to the “acquiring an image” in line 3. I.e. it is unclear if the acquisition step is the same in lines 3 and 7-8 or are two separate acquisition steps.
Line 23, recite “the image includes a three-dimensional schematic image”. This claim element is indefinite as it is unclear what it means by having an image that “includes” a 
Examiner suggests that the claim element be amended to “the image is a three-dimensional schematic image”, if that is what is intended.

Claims that are not discussed above but are cited to be rejected under 35 U.S.C. 112(b) are also rejected because they inherit the indefiniteness of the claims they respectively depend upon.  

Allowable Subject Matter
Claims 1, 15, 24, and 26 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADIL PARTAP S VIRK whose telephone number is (571)272-8569.  The examiner can normally be reached on Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 408-918-9701.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.S.V./Examiner, Art Unit 3793                                                                                                                                                                                                        
/AMELIE R DAVIS/Primary Examiner, Art Unit 3793